DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
Status of Claims
Claims 1, 3 – 14, 16 – 23 and 26 – 28 are pending. Claims 2, 15 and 24 – 25 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 6, 8 – 10 and 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Givens (U.S. Patent Publication No. 2010/0126317 A1) in view of Brady (U. S. Patent No. 6,966,393 B2).
Regarding Independent Claim 1, Givens teaches a chuck wrench (chuck wrench, 10) comprising: a first wrench end (Annotated Fig. 4) having a chuck engagement portion (Annotated Fig. 4) comprising a chuck engagement core (14) and a substantially cylindrical wrench alignment pin (40) extending axially along a longitudinal axis of the chuck wrench (10); a second wrench end (Annotated Fig. 4); a wrench body (Annotated Fig. 4) extending from the second wrench end (Annotated Fig. 4) toward the first wrench end (Annotated Fig. 4); and a sleeve (sheath, 44) surrounding the chuck engagement portion (Annotated Fig. 4), the sleeve (44)  extending beyond the chuck engagement core (Annotated Fig. 4) and over an axial forward end of the chuck along the longitudinal axis of the chuck wrench (10; the limitation is directed towards the intentional use of the sleeve as the chuck is not positively claimed. Further, the wrench is capable of performing the function as outlined in Paragraph [0039]), the sleeve (44) comprising an outer rim (Annotated Fig. 4) defining a chuck receiving opening (Annotated Fig. 4), the sleeve (44) comprising a substantially cylindrical body (Fig. 4) having an inner surface (Annotated Fig. 4) with an internal sleeve diameter Ds (Annotated Fig. 4) wherein the substantially cylindrical wrench alignment pin (40) extends beyond the outer rim (Annotated Fig. 4 – in compressed state; Paragraph [0038]) and the chuck receiving opening (Annotated Fig. 4) of the sleeve (44) along the longitudinal axis of the chuck wrench (10), and wherein the internal sleeve diameter Ds (Annotated Fig. 4) is selected to reduce or prevent a pinch point between the sleeve (44) and the axial forward end of the chuck (the limitation is directed towards the intentional use of the sleeve as the chuck is not positively claimed. One of ordinary skill in the art would design the sleeve to prevent a pinch point between the sleeve and the chuck since a pinch point would cause damage to both the sleeve and the chuck).

    PNG
    media_image1.png
    563
    528
    media_image1.png
    Greyscale


Givens does not explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck.
Brady, however, teaches the chuck wrench (226) structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck (Col. 5, lines 42 – 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Givens to explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, as taught 
Regarding Claim 3, Givens, as modified, discloses the limitations of claim 1 as discussed above and further discloses the wrench alignment pin, 40 having an axial length as shown in Fig. 4.
Givens, however, fails to explicitly disclose the dimensions of the wrench alignment pin having an axial length of from 0.2 to 2 inches. Examiner, however, notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the pin having a length between 0.2 to 2 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench alignment pin of Givens to explicitly teach the current length of the wrench alignment pin having a length of from 0.2 to 2 inches since one of skill in the art would by routine experimentation find the optimum axial length for the wrench pin. It would have been further obvious to one of skill in the art to make the wrench pin length of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 4, Givens, as modified, discloses the limitations of claim 1 as discussed above and further discloses the sleeve, 44 having an axial socket length (as shown in Fig. 4).
Givens, however, fails to explicitly disclose the dimensions of the sleeve having an axial socket length of 0.2 to 3 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Givens to explicitly teach an axial socket length of 0.2 to 2 inches since one of skill in the art would by routine experimentation find the optimum axial socket length for the sleeve. It would have been further obvious to one of skill in the art to make the socket length of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 5, Givens, as modified, discloses wherein the sleeve (44) has an internal diameter structured and arranged to provide a clearance distance of from zero to 0.25 inch with an outer chuck diameter of a chuck (Fig. 4; Paragraph [0039]).
Regarding Claim 6, Givens, as modified, discloses the chuck engagement core (14) but fails to explicitly teach the chuck engagement core is substantially square , however, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/shape of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 8, Givens, as modified, discloses wherein the sleeve (44) is integrally formed with the chuck engagement portion (14; Fig 4).
Regarding Claim 9, Givens discloses wherein the second wrench end (Annotated Fig. 4) is structured and capably arranged to engage a mine roof support bolt (via 34; Fig. 4).
Regarding Claim 10, Givens, as modified, teaches all of the elements of claims 1 and 11 as discussed. Givens further discloses the sleeve, 44 having an internal sleeve diameter (Annotated Fig. 4). Givens, however, fails to explicitly disclose the internal sleeve diameter of from 1 to 4 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the sleeve having an internal sleeve diameter from 1 to 4 inches, as desired by the user depending on the particular workpiece being used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Givens to explicitly teach an internal sleeve diameter from 1 to 4 inches since one of skill in the art would by routine experimentation find the optimum internal sleeve diameter for the sleeve. It would have been further obvious to one of skill in the art to make the internal sleeve diamante of the sleeve of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Independent Claim 26, Givens teaches a chuck wrench (chuck wrench, 10) comprising: a first wrench end (Annotated Fig. 4) having a chuck engagement portion (Annotated Fig. 4) comprising a chuck engagement core (14) and a substantially cylindrical wrench alignment pin (40) extending axially along a longitudinal axis of the chuck wrench (10); a second wrench end (Annotated Fig. 4); a wrench body (Annotated Fig. 4) extending from the second wrench end (Annotated Fig. 4) toward the first wrench end (Annotated Fig. 4); and a sleeve (sheath, 44) surrounding the chuck engagement portion (Annotated Fig. 4), the sleeve (44)  extending beyond the chuck engagement core (Annotated Fig. 4) and over an axial forward end of the chuck along the longitudinal axis of the chuck wrench (10; the 
Regarding Claim 27, Givens teaches the chuck wrench wherein the sleeve (44) comprises a substantially cylindrical body (Annotated Fig. 4) having an inner surface (Annotated Fig. 4) with an internal sleeve diameter Ds (Annotated Fig. 4), and wherein the internal sleeve diameter Ds (Annotated Fig. 4) is selected to reduce or prevent a pinch point between the sleeve and an axial forward end of the chuck (the limitation is directed towards the intentional use of the sleeve as the chuck is not positively claimed. One of ordinary skill in the art would design the sleeve to prevent a pinch point between the sleeve and the chuck since a pinch point would cause damage to both the sleeve and the chuck).  
Regarding Claim 28, Givens teaches the chuck wrench (10) wherein a radial gap defines a clearance distance Dc between the internal sleeve diameter Ds (Annotated Fig. 4) and an outer chuck diameter Do of the chuck of from zero to 0.25 inch (the limitation is directed towards the intentional use of the sleeve as the chuck is not positively claimed. One of ordinary skill in the art would design the sleeve to prevent a pinch point between the sleeve and the chuck since a pinch point would cause damage to both the sleeve and the chuck. Further, since the radial gap is between zero and 0.25 inches, the fact that Givens teaches a chuck and the chuck wrench engaging, Givens would inherently teach at least a zero radial gap).  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Givens (U.S. Patent Publication No. 2010/0126317 A1) in view of Brady (U. S. Patent No. 6,966,393 B2) and Asberg (U.S. Patent No. 6,182,776 B2).
Regarding Claim 7, Givens, as modified, discloses all of the elements of claim 1 as discussed above.
Givens, further teaches various means of alternate fastening.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness..
Givens does not explicitly teach wherein the sleeve is weldably attached to the chuck engagement portion.
Asberg, however, teaches the sleeve (15) is weldably attached to the chuck engagement portion (14; Col. 3, lines 58 – 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Givens to explicitly teach he sleeve is weldably attached to the chuck engagement portion, as taught by Asberg, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations. 

Claims 11 – 14 and 16 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Givens (U.S. Patent Publication No. 2010/0126317 A1) in view of Bauman (U.S. Patent No. 8,132,990 B2) and Brady (U. S. Patent No. 6,966,393 B2).
Regarding Independent Claim 11, Givens teaches a chuck and chuck wrench assembly (Abstract) comprising: a chuck (Abstract); and a chuck wrench (10) engageable with the chuck (Abstract) comprising: a first wrench end (Annotated Fig. 4) having a chuck engagement portion (Annotated Fig. 4) comprising a chuck engagement core (14) and a substantially cylindrical wrench alignment pin (40); a second wrench end (Annotated Fig. 4); a wrench body (Annotated Fig. 4) extending from the second 
Although Givens teaches a chuck, Givens fails to explicitly teach a chuck comprising an axial forward end having a generally cylindrical socket including a plurality of inwardly directed protrusions and a central longitudinal bore adjacent to the generally cylindrical socket (Although these are implicitly taught features since a chuck is made up of said features in order to engage a chuck wrench), and wherein the sleeve has an overlap length Lo extending over the axial forward end of the chuck that is selected to further reduce or prevent a pinch point between the sleeve and the axial forward end of the chuck and to provide stability to the chuck wrench and the chuck during installation of a mine roof support bolt.
Bauman, however, teach a chuck (16; Fig. 12)  comprising an axial forward end (18; Fig. 12) having a generally cylindrical socket (Fig. 12)  including a plurality of inwardly directed protrusions (Col. 13, lines 37 – 46) and a central longitudinal bore (defined at axis, 22) adjacent to the generally cylindrical socket (Fig. 12), and wherein the sleeve (10) has an overlap length Lo extending over the axial forward end of the chuck (16; Fig. 14) that is selected to further reduce or prevent a pinch point between the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Givens to explicitly teach a chuck comprising an axial forward end having a generally cylindrical socket including a plurality of inwardly directed protrusions and a central longitudinal bore adjacent to the generally cylindrical socket, and wherein the sleeve has an overlap length Lo extending over the axial forward end of the chuck that is selected to further reduce or prevent a pinch point between the sleeve and the axial forward end of the chuck and to provide stability to the chuck wrench and the chuck during installation of a mine roof support bolt since one of skill in the art would by routine experimentation find the optimum configuration for a chuck and chuck wrench.

    PNG
    media_image2.png
    761
    501
    media_image2.png
    Greyscale

Givens, further, does not explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, the sleeve comprising an outer rim defining a 
Brady, however, teaches the chuck wrench (226) structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck (Col. 5, lines 42 – 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Givens to explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, as taught by Brady, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations.
Regarding Claim 12, Givens, as modified, teaches all of the elements of claim 11 as discussed above. Givens further discloses the central longitudinal bore of the chuck, 16 has an inner diameter as shown in Fig. 2. Givens, however, fails to explicitly disclose the central longitudinal bore has an inner diameter of from 0.25 to 3 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the central longitudinal bore has an inner diameter of from 0.25 to 3 inches, as desired by the user depending on the particular workpiece being used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck of Givens to explicitly teach the central longitudinal bore has an inner diameter of from 0.25 to 3 inches since one of skill in the art would by routine experimentation find the optimum an inner diameter of the bore. It would have been further obvious to one of skill in the art to make the central longitudinal bore of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 13, Givens, as modified, discloses the limitations of claim 11 as discussed above and further discloses the wrench alignment pin, 40 having an axial length as shown in Fig. 2.
Givens, however, fails to explicitly disclose the dimensions of the wrench alignment pin having an axial length of from 0.25 to 3 inches. Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the pin having a length between 0.25 to 3 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench alignment pin of Givens to explicitly teach the current length of the wrench alignment pin having a length of from 0.25 to 3 inches since one of skill in the art would by routine experimentation find the optimum axial length for the wrench pin. It would have been further obvious to one of skill in the art to make the wrench pin length of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 14, Givens, as modified, discloses the limitations of claim 11 as discussed above and further discloses the wrench alignment pin, 40 having an outer diameter as shown in Fig. 2.
Givens, however, fails to explicitly disclose the dimension of an outer diameter of the wrench alignment pin is from 0 to 0.2 inches less than an inner diameter of the central longitudinal bore; Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench alignment pin of Givens to explicitly teach the dimension of an outer diameter of the wrench alignment pin is from 0 to 0.2 inches less than an inner diameter of the central longitudinal bore since one of skill in the art would by routine experimentation find the optimum assembly for the chuck and the chuck wrench. It would have been further obvious to one of skill in the art to make the dimension of an outer diameter of the wrench alignment pin and an inner diameter of the central longitudinal bore of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 16, Givens, as modified, teaches all of the elements of claims 1 and 11 as discussed. Givens further discloses the sleeve, 44 having an internal sleeve diameter (Annotated Fig. 4). Givens, however, fails to explicitly disclose the internal sleeve diameter of from 1 to 4 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the sleeve having an internal sleeve diameter from 1 to 4 inches, as desired by the user depending on the particular workpiece being used.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 17, Givens, as modified, discloses the limitations of claim 11 as discussed above and further discloses the chuck, 16, having an outer chuck diameter as shown in Fig. 2.
Givens, however, fails to explicitly disclose an outer chuck diameter of from 1 to 4 inches. Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the chuck diameter between 1 and 4 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify an outer chuck diameter of Givens to explicitly teach a diameter of from 1 to 4 inches since one of skill in the art would by routine experimentation find the optimum chuck size and dimensions. It would have been further obvious to one of skill in the art to make the outer chuck diameter of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 
Regarding Claim 18, Givens discloses a radial gap defining a clearance distance between an inner surface of the sleeve (44) and an outer surface of the axial forward end of the chuck (Abstract) of from zero to 0.25 inch (Givens teaches the sleeve overlaps the chuck and since the clearance starts at zero, Givens teaches said limitation).
Regarding Claim 19, Givens, as modified, discloses the limitations of claim 11 as discussed above and further discloses the sleeve (44) has an overlap length over the axial forward end of the chuck (Paragraph [0005] teaches the chuck wrench is engaged in the chuck and the sleeve is placed over the chuck, so Givens teaches an overlap).
Givens, however, fails to explicitly disclose the overlap length that is at least 0.2 inches over the axial forward end of the chuck; Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide overlap length at least 0.2 inches over, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify sleeve of Givens to explicitly teach the sleeve has an overlap length over the axial forward end of the chuck since one of skill in the art would by routine experimentation find the optimum assembly for the chuck and the chuck wrench. It would have been further obvious to one of skill in the art to make the dimension the sleeve of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 20, Givens, as modified, discloses the limitations of claim 18 as discussed above and further discloses the sleeve (44) has an overlap length over the axial forward end of the chuck (Paragraph [0005] teaches the chuck wrench is engaged in the chuck and the sleeve is placed over the chuck, so Givens teaches an overlap).
Givens, however, fails to explicitly disclose the overlap length is from 0.5 to 2 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide overlap length between 0.5 to 2 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify sleeve of Givens to explicitly teach the sleeve has an overlap length between 0.5 to 2 inches since one of skill in the art would by routine experimentation find the optimum assembly for the chuck and the chuck wrench. It would have been further obvious to one of skill in the art to make the dimension the sleeve of the Givens reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 21, Givens, as modified, teaches all of the limitations of claim 11 as discussed above.
Givens does not explicitly disclose wherein the longitudinal axis of the chuck is coaxial with the longitudinal axis of the chuck wrench.
Bauman, however, discloses wherein the longitudinal axis of the chuck (22) is coaxial with the longitudinal axis of the chuck wrench (10; Fig. 12)

Regarding Claim 22, Givens, as modified, discloses wherein the chuck engagement core (14) is torquably associated with the plurality of inwardly directed protrusions of chuck (Paragraph [0024]).
Regarding Claim 23, Givens discloses wherein the second wrench end (Annotated Fig. 4) is structured and capably arranged to engage a mine roof support bolt (via 34; Fig. 4).
Regarding Claims 24 and 25, Givens, as modified, discloses all of the limitations of claims 1 and 11 as discussed above.
Givens further discloses the substantially cylindrical wrench alignment pin (40) extends beyond an outer rim of the sleeve (44, alignment pin, 40 extends beyond the outer rim of sleeve in a compressed state)

Response to Arguments
Applicant's arguments filed August 4, 2021 with respects to rejected claims 1, 3 – 14 and 16 – 25under 35 U.S.C. 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Although Givens teaches a chuck wrench, the reference fails to teach the sleeve extending over an axial forward end of the chuck.
Applicant's arguments filed August 4, 2021 with respects to amended claims 1, 3 – 14 and 16 – 23 and new claims 26 – 28 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723